DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jovan Jovanovic on 08/25/2022.
The application has been amended as follows:
1. (currently amended) A fastener drive assembly comprising:
- a base;
- a collar coupling assembly having a collar portion extending from 
- a pin coupling assembly having a pin shaft extending away from the base, within the collar portion and through the collar engagement tip, the pin shaft terminating at an engagement end that is structurally configured to engage an engagement bore of a threaded pin;
- at least one of the collar engagement tip and the pin shaft being rotatable relative to the other of the collar engagement tip and the pin shaft, so as to impart relative rotation of the engagement end of the pin shaft and the collar engagement tip about an axis of rotation; 
- at least one of the engagement end of the pin shaft and the collar engagement tip being translatable relative to the base along the axis of rotation of the pin shaft; and
wherein the collar coupling assembly further includes an upper collar portion and a lower collar portion, with the upper collar portion terminating in the collar engagement tip, and, being translatable relative to the lower collar portion along the axis of rotation of the pin shaft, while the upper and lower collar portions are precluded from rotation relative to each other about the axis of rotation.
2. (cancelled)
3. (currently amended) The fastener drive assembly of claim [[2]] 1 wherein the upper collar portion and the lower collar portion are telescopically coupled to each other.
4. (currently amended) The fastener drive assembly of claim [[2]] 1 wherein the collar coupling assembly includes a telescopic control assembly including a slot member defined in one of the upper and lower collar portions and a pin member slidably positionable within the slot member positioned on the other of the upper and lower collar portions, wherein the movement of the pin member within the slot member defines the relative translation of the upper collar portion relative to the lower collar portion.
6. (currently amended) The fastener drive assembly of claim [[2]] 1 wherein the pin coupling assembly is rotatable relative to the base about the axis of rotation through an arcuate distance that is less than a full circle and is precluded from a full rotation about the axis of rotation.
7. (currently amended) The fastener drive assembly of claim [[2]] 1 wherein the pin coupling assembly is translatable along the axis of rotation between a first position and a second position, wherein in the second position, the engagement end is directed away from the base, with a biasing member directing the pin coupling assembly into the second position.
8. (currently amended) The fastener drive assembly of claim [[2]] 1 further including a driver coupled to the upper collar portion or the lower collar portion to impart rotation thereto.
9. (currently amended) A fastening system comprising:
- a frame having a part presentation member with an upper surface;
- a fastener drive assembly including:
- a base;
- a collar coupling assembly having a collar portion extending from the and terminating at a collar engagement tip, the collar engagement tip structurally configured to engage a collar having a threaded bore;
- a pin coupling assembly having a pin shaft extending away from the base, within the collar portion and through the collar engagement tip, the pin shaft terminating at an engagement end that is structurally configured to engage an engagement bore of a threaded pin;
- at least one of the collar engagement tip and the pin shaft being rotatable relative to the other of the collar engagement tip and the pin shaft, so as to impart relative rotation of the engagement end of the pin shaft and the collar engagement tip about an axis of rotation; and
- at least one of the engagement end of the pin shaft and the collar engagement tip being translatable relative to the base along the axis of rotation of the pin shaft;
- wherein the fastener drive assembly is translatable relative to the frame to direct the fastener drive assembly toward and away from the upper surface of the part presentation member; and
wherein the collar coupling assembly further includes an upper collar portion and a lower collar portion, with the upper collar portion terminating in the collar engagement tip, and, being translatable relative to the lower collar portion along the axis of rotation of the pin shaft, while the upper and lower collar portions are precluded from rotation relative to each other about the axis of rotation.
12. (currently amended) The fastening system of claim [[12]] 11 further including a movement control assembly having a rail coupled to the frame, a block slidably movable along the rail, the block being coupled to the base of the fastener drive assembly, and a movement actuator structurally configured to control movement of the block along the rail, thereby adjusting the position of the fastener drive assembly relative to the part presentation member of the frame.
13. (currently amended) A method of attaching a fastener to a part comprising the steps of: 
- providing a part on a part presentation member, the part having an opening extending therethrough;
- providing a fastener including a threaded pin having an engagement bore at a distal end thereof and a collar;
- directing the threaded pin through the opening;
- providing a fastener drive assembly, the fastener drive assembly comprising:
- a base;
- a collar coupling assembly having a collar portion extending from 
- a pin coupling assembly having a pin shaft extending away from the base, within the collar portion and through the collar engagement tip, the pin shaft terminating at an engagement end that is structurally configured to engage an engagement bore of a threaded pin;
- at least one of the collar engagement tip and the pin shaft being rotatable relative to the other of the collar engagement tip and the pin shaft, so as to impart relative rotation of the engagement end of the pin shaft and the collar engagement tip about an axis of rotation; and
- at least one of the engagement end of the pin shaft and the collar engagement tip being translatable relative to the base along the axis of rotation of the pin shaft;
- positioning the collar in the collar engagement tip; - directing the fastener drive assembly toward the part; 
- directing the engagement end of the pin shaft into the engagement bore of the threaded pin;
- directing the collar engagement tip into engagement with a threaded portion of the threaded pin;
- rotating at least one of the collar engagement tip and the pin shaft relative to the frame to thread the collar onto the threaded portion of the threaded pin; 
- translating at least one of the collar engagement tip and the pin shaft relative to the part presentation member during the step of rotating; and
wherein the collar coupling assembly further includes an upper collar portion and a lower collar portion, with the upper collar portion terminating in the collar engagement tip, and, being translatable relative to the lower collar portion along the axis of rotation of the pin shaft, while the upper and lower collar portions are precluded from rotation relative to each other about the axis of rotation.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US Patent No. 10,046,377 B2 to Batt is the closest prior art of record.  Batt discloses a base; a collar coupling assembly having a collar portion extending from and terminating at a collar engagement tip, the collar engagement tip structurally configured to engage a collar having a threaded bore (Col. 5, Lines 28-50); a pin coupling assembly having a pin shaft extending away from the base, within the collar portion and through the collar engagement tip, the pin shaft terminating at an engagement end that is structurally configured to engage an engagement bore of a threaded pin (Col. 9, Lines 14-34); at least one of the collar engagement tip and the pin shaft being rotatable relative to the other of the collar engagement tip and the pin shaft, so as to impart relative rotation of the engagement end of the pin shaft and the collar engagement tip about an axis of rotation (Col. 7, Lines 5-45, elongate member 154 holds fastener 143 while collar 145 is installed onto fastener 143); at least one of the engagement end of the pin shaft and the collar engagement tip being translatable relative to the base along the axis of rotation of the pin shaft, and wherein the collar coupling assembly further includes an upper collar portion and a lower collar portion, with the upper collar portion terminating in the collar engagement tip (see figures below).


    PNG
    media_image1.png
    651
    685
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    647
    666
    media_image2.png
    Greyscale

       Collar Coupling Assembly of Batt               Pin Coupling Assembly of Batt
	While Batt discloses a portion of amended claims 1, 9 and 13, Batt fails to disclose that the upper collar portion is translatable relative to the lower collar portion along the axis of rotation of the pin shaft, while the upper and lower collar portions are precluded from rotation relative to each other about the axis of rotation.
	Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Batt in order to correct the deficiencies found within the prior art, and thus, for at least the foregoing reasoning, Batt does not render obvious the present invention as set forth in independent claims 1, 9, and 13.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claims 1, 9, and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726